UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 3, 2015 (Date of earliest event reported) The Eastern Company (Exact name of Registrant as specified in its charter) Connecticut 0-599 06-0330020 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) identification No.) 112 Bridge Street, Naugatuck, Connecticut06770 (Address of principal executive offices)(Zip Code) (203) 729-2255 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2) [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4( c)) Section 1 – Registrant’s Business and Operations ITEM 1.01 – Entry into a Material Definitive Agreement On March 3, 2015, The Eastern Company executed a Change in Control Agreement (the “Agreement”) with the Company’s Vice President and Chief Financial Officer, John L. Sullivan III which is effective as of January 1, 2015. The term of the Agreement is for three years, expiring on December 31, 2017. A copy of the Agreement is attached as Exhibit 99. Section 5 – Corporate Governance and Management ITEM 5.02 – (e) Compensatory Arrangements of Certain Officers On March 3, 2015, the Company executed a Change in Control Agreement with the Company’s Vice President and Chief Financial Officer.See Item 1.01 above. Section 9 – Financial Statements and Exhibits ITEM 9.01 - (d) Exhibits Change in Control Agreement between The Eastern Company and John L. Sullivan III, the Company’s Vice President and Chief Financial Officer, executed on March 3, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. The Eastern Company Date: March 3, 2015 /s/Leonard F. Leganza Leonard F. Leganza Chairman, President and Chief Executive Officer
